Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 29, 2008 Foot Locker, Inc. (Exact Name of Registrant as Specified in its Charter) New York 1-10299 13-3513936 (State or other Jurisdiction (Commission File Number) (I.R.S. Employer of Incorporation) Identification No.) 112 West 34 th Street, New York, New York (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: 212-720-3700 Former Name/Address (Former name or former address, if changed from last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 8.01 . Other Events On September 29, 2008, Foot Locker, Inc. issued a press release announcing that it had signed a definitive agreement with dELiA*s, Inc. to purchase CCS, a direct-to-consumer business, for $102 million in cash, subject to certain post-closing adjustments. The transaction, which is subject to review under the Hart-Scott-Rodino Antitrust Improvements Act and other customary closing contingencies, is expected to close within the next 60 days. A copy of the press release is furnished as Exhibit 99.1, which, in its entirety, is incorporated herein by reference. Item 9.01 . Financial Statements and Exhibits (c)Exhibits Press Release of Foot Locker, Inc. dated September 29, 2008. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FOOT LOCKER, INC. (Registrant) Date:September 29, 2008 By: /s/ Gary M. Bahler Senior Vice President, General Counsel and Secretary
